DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021 has been entered.

Response to Amendment
As a result of the Amendment on RCE, claims 1-20 are pending. Claims 1, 5-7, 12-13, 15, and 17-19 are amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 7, 13 and 19, the prior art of record does not disclose a display apparatus or a method of controlling a display apparatus comprising a controller configured to: 

 obtain a touch operation detected by the transparent touchscreen, wherein the touch operation triggers the display apparatus to exchange the first application interface with the second application interface, and display the first application interface on the transparent touchscreen and the second application interface on the main display screen.

As argued by Applicant, the previous cited reference of Perdices-Gonzalez (US 2017/0310956 A1) does not teach a touch operation that trigger the display apparatus to exchange or switch the first application interface with the second application interface, in such a way to display the first application interface on the transparent touchscreen and the second application interface on the main display screen. (Remarks at pg. 12-14). Although Perdices-Gonzalez teaches the structural aspects of the claimed invention and the function of controlling a first shielding region at a preset transparency of less than or equal to 85% (see previous Final Office Action at pgs. 6-9, citing Perdices-Gonzalez Figs. 13-14 and Figs. 7-8), it does not teach or suggest the function of exchanging the two application interfaces with each other. While Perdices-Gonzalez does mention adjusting pixels of both displays and activating the front display from transparency (See Fig. 1-6, Detailed Description, [0272-0275], [0392]), but this is not sufficient to disclose or suggest the exchange of the front display 150 and the LCD display 140 with one another, as to display the first application interface on the transparent touchscreen and the second application interface on the main display screen, based on a touch operation. Thus, claim 1 (and independent claims 7, 13 and 19) are free of and unobvious over the prior art and is allowed.
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626